UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7640



ANDREW HARGETT, JR.,

                                             Petitioner - Appellant,

          versus


DAVID CHESTER,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-02-796)


Submitted:   December 18, 2003            Decided:   January 16, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andrew Hargett, Jr., Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Andrew Hargett, Jr., seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2254 (2000) petition.       Hargett

cannot appeal this order unless a circuit judge or justice issues

a certificate of appealability, and a certificate of appealability

will not issue absent a “substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).   A habeas

appellant meets this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,

326 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).       We have independently

reviewed the record and conclude Hargett has not made the requisite

showing.   Accordingly, we deny a certificate of appealability and

dismiss the appeal.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                            DISMISSED




                                - 2 -